Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, made this 24th day of October, 2006, by and between Saia, Inc., a
Delaware corporation (“Saia”) and Richard D. O’Dell (the “Executive”).

WITNESSETH

WHEREAS, the Board of Directors of Saia has approved the employment of the
Executive on the terms and conditions set forth in this Agreement; and

WHEREAS, the Executive is willing, for the consideration provided, to enter into
employment with Saia on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:



  1.   Employment. Saia hereby agrees to employ the Executive, and the Executive
hereby accepts such employment, upon the terms and conditions set forth in this
Agreement.



  2.   Term. The term of this Agreement shall be for two years from the date
hereof (the “Effective Date”), with said term renewing daily, and ending on the
date of termination of the Executive’s employment determined pursuant to
Section 5, 6 or 7, whichever shall be applicable. Notwithstanding any other
provision in this Agreement to the contrary, if this Agreement has not been
earlier terminated, it shall automatically expire on the twentieth (20th)
anniversary of the Effective Date.



  3.   Position and Duties. The Executive shall serve as President of Saia until
January 1, 2007, and thereafter as President and Chief Executive Officer of
Saia, and shall have such responsibilities and authority as commensurate with
such offices and as may from time to time be prescribed by or pursuant to Saia’s
bylaws. The Executive shall devote substantially all of his working time and
efforts to the business and affairs of Saia.



  4.   Compensation. During the period of the Executive’s employment, Saia shall
provide the Executive with the following compensation and other benefits:



  (a)   Base Salary. Saia shall pay to the Executive base salary at the rate of
$364,000.00 per annum which shall be payable in accordance with the standard
payroll practices of Saia. Effective January 1, 2007, Saia shall pay to the
Executive base salary at the rate of $419,000.00 per annum. Such base salary
rate shall be reviewed annually in accordance with Saia’s normal policies
beginning in calendar year 2007 for calendar year 2008; provided, however, that
at no time during the term of this Agreement shall the Executive’s base salary
be decreased from the rate then in effect.



  (b)   Annual Bonus. The Executive shall participate in a bonus program
established and maintained by Saia, which shall be paid by Saia. The criteria
for establishment of the parameters for payments shall be determined annually by
the Compensation Committee of the Board of Directors of Saia.



  (c)   Long-Term Incentive Awards. The Compensation Committee of the Board of
Directors of Saia shall determine the form and amount of any long-term incentive
awards, if any, to be granted to the Executive and the terms and conditions of
any such awards.



  (d)   Other Benefits. In addition to the compensation and benefits otherwise
specified in this Agreement, the Executive (and, if provided for under the
applicable plan or program, his spouse) shall be entitled to participate in, and
to receive benefits under, Saia’s employee benefit plans and programs that are
or may be available to senior executives generally and on terms and conditions
that are no less favorable than those generally applicable to other senior
executives of Saia.



  (e)   Expenses. The Executive shall be entitled to prompt reimbursement of all
reasonable expenses incurred by him in performing services hereunder, provided
he properly accounts therefore in accordance with Saia’s policies. Such expenses
shall be reimbursed no later than 21/2 months after the end of the year in which
they were incurred.



  (f)   Office and Services Furnished. Saia shall furnish the Executive with
office space, secretarial assistance and such other facilities and services as
shall be suitable to the Executive’s position and adequate for the performance
of his duties hereunder.



  5.   Termination of Employment by Saia.



  (a)   Cause. Saia may terminate the Executive’s employment for “Cause” if the
Executive willfully engages in conduct which is materially and demonstrably
injurious to Saia or any of its affiliates (as defined below) or willfully
engages in an act or acts of dishonesty resulting in material personal gain to
the Executive at the expense of Saia or any of its affiliates. Saia shall
exercise its right to terminate the Executive’s employment for Cause by
(i) giving him written notice of termination at least 30 days before the date of
such termination specifying in reasonable detail the circumstances constituting
such Cause; and (ii) delivering to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board of Directors after reasonable notice to the Executive
and an opportunity for the Executive and his counsel to be heard before the
Board of Directors, finding that the Executive has engaged in the conduct set
forth in this subsection (a). In the event of such termination of the
Executive’s employment for Cause, the Executive shall be entitled to receive
(i) his base salary pursuant to Section 4(a) and any other compensation and
benefits to the extent actually earned pursuant to this Agreement or any benefit
plan or program of Saia as of the date of such termination at the normal time
for payment of such salary, compensation or benefits, and (ii) any amounts owing
under Section 4(e). In addition, in the event of such termination of the
Executive’s employment for Cause, all outstanding options to purchase common
stock of Saia held by the Executive at the effective date of such termination
which had not already been exercised shall be forfeited. Except as provided in
Section 9, the Executive shall receive no other compensation or benefits from
Saia or any of its affiliates.



  (b)   Disability. If the Executive incurs a Permanent and Total Disability, as
defined below, Saia may terminate the Executive’s employment by giving him
written notice of termination at least 30 days before the date of such
termination. In the event of such termination of the Executive’s employment
because of Permanent and Total Disability, (i) the Executive shall be entitled
to receive his base salary pursuant to Section 4(a) and any other compensation
and benefits to the extent actually earned by the Executive pursuant to this
Agreement or any benefit plan or program of Saia as of the date of such
termination of employment at the normal time for payment of such salary,
compensation or benefits and any amounts owing under Section 4(e), and (ii) all
outstanding stock options to purchase common stock of Saia held by the Executive
at the time of his termination of employment shall become immediately
exercisable at that time, and the Executive shall have one year from the date of
such termination of employment to exercise any or all of such outstanding
options (but not beyond the term of such option). For purposes of this
Agreement, the Executive shall be considered to have incurred a “Permanent and
Total Disability” if he is unable to engage in any substantial gainful
employment by reason of any materially determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months. The
existence of such Permanent and Total Disability shall be evidenced by such
medical certification as the Secretary of Saia shall require and shall be
subject to the approval of the Compensation Committee of the Board of Directors
of Saia.



  (c)   Without Cause. Saia may terminate the Executive’s employment at any time
and for any reason, other than for Cause or because of Permanent and Total
Disability, by giving him a written notice of termination to that effect at
least 30 days before the date of termination. In the event of such termination
of the Executive’s employment without Cause, and provided Executive fully
complies with his obligations under Sections 11 and 12 of this Agreement, then
Executive shall be entitled to the benefits described in Section 8. Executive
shall forfeit the benefits described in Section 8 in the event he violates his
obligations under Sections 11 or 12 of this Agreement.



  6.   Termination of Employment by the Executive.



  (a)   Good Reason. The Executive may terminate his employment for Good Reason
by giving Saia a written notice of termination at least 30 days before the date
of such termination specifying in reasonable detail the circumstances
constituting such Good Reason. In the event of the Executive’s termination of
his employment for Good Reason, and provided that Executive fully complies with
his obligations under Sections 11 and 12 of this Agreement, then Executive shall
be entitled to the benefits described in Section 8. Executive shall forfeit the
benefits described in Section 8 in the event he violates his obligations under
Sections 11 or 12 of this Agreement. For purposes of this Agreement, “Good
Reason” shall mean (i) the failure of Saia in any material way either to pay or
provide to the Executive the compensation and benefits that he is entitled to
receive pursuant to this Agreement by the later of (A) 60 days after the
applicable due date or (B) 30 days after the Executive’s written demand for
payment, or (ii) the assignment to the Executive of any duties that are
materially inconsistent with those of a President or Chief Executive Officer (as
the case may be, depending on the Executive’s title at such time) of a company
that results in a diminution in the Executive’s normal duties, responsibilities
and authority as described in Section 3, or (iii) Executive’s receipt of notice
from Saia of the cut-off of the automatic renewal of the term of this Agreement
as described in Section 2 above.



  (b)   Other. The Executive may terminate his employment at any time and for
any reason, other than pursuant to subsection (a) above, by giving Saia a
written notice of termination to that effect at least 30 days before the date of
termination. In the event of the Executive’s termination of his employment
pursuant to this subsection (b), the Executive shall be entitled to receive
(i) his base salary pursuant to Section 4(a) and any other compensation and
benefits to the extent actually earned by the Executive pursuant to this
Agreement or any benefit plan or program of Saia as of the date of such
termination at the normal time for payment of such salary, compensation or
benefits, and (ii) any amounts owing under Section 4(e). In the event of the
Executive’s termination of his employment pursuant to this subsection (b), all
outstanding options to purchase common stock of Saia held by the Executive not
previously exercised by the date of termination shall be forfeited. Except as
provided in Section 9, the Executive shall receive no other compensation or
benefits from Saia or any of its affiliates.



  7.   Termination of Employment By Death. In the event of the death of the
Executive during the course of his employment hereunder, (i) the Executive’s
estate shall be entitled to receive his base salary pursuant to Section 4(a) and
any other compensation and benefits to the extent actually earned by the
Executive pursuant to this Agreement or any other benefit plan or program of
Saia as of the date of such termination at the normal time for payment of such
salary, compensation or benefits, and (ii) all outstanding stock options to
purchase common stock of Saia held by the Executive at the time of his death
shall become immediately exercisable upon his death, and the Executive’s spouse
or, if predeceased, the Executive’s estate, shall have one year from the date of
his death to exercise any or all of such outstanding options (but not beyond the
term of such option).



  8.   Benefits Upon Termination Without Cause or Good Reason. If the
Executive’s employment with Saia shall terminate (i) because of termination by
Saia pursuant to Section 5(c) and not for Cause or because of Permanent and
Total Disability, or (ii) because of termination by the Executive for Good
Reason pursuant to Section 6(a), the Executive shall be entitled to the
following, provided that Executive fully complies with his obligations under
Sections 11 and 12:



  (a)   Saia shall pay to the Executive his base salary pursuant to Section 4(a)
and, subject to the further provisions of this Section 8, any other compensation
and benefits to the extent actually earned by the Executive under this Agreement
or any benefit plan or program of Saia as of the date of such termination at the
normal time for payment of such salary, compensation or benefits.



  (b)   Saia shall pay the Executive any amounts owing under Section 4(e) in
accordance with the terms thereof.



  (c)   Saia shall pay to the Executive as a severance benefit an amount equal
to two times his annual rate of base salary immediately preceding his
termination of employment, paid pro rata in accordance with Saia’s standard
payroll practices over the twenty-four months following the effective date of
termination. Notwithstanding the preceding, to the extent required to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
such severance benefit and any interest thereon, as described below, shall be
paid beginning on the date six months following the date of Executive’s
termination of employment, with a payment for the first six months paid in a
lump sump and with the remaining amount paid pro rata in accordance with Saia’s
standard payroll practices over the remainder of the twenty-four month period.
Interest on such severance benefit shall accrue beginning at the date of
termination and continuing during the twenty-four month payment period at a
reasonable rate to be determined by Saia.



  (d)   Saia shall pay to the Executive a pro rated target bonus based on the
actual portion of the fiscal year elapsed prior to the termination of
Executive’s employment under Saia’s target bonus plan for the fiscal year in
which his termination of employment occurs as if the target had been exactly
met. Such payment shall be made in a lump sum within 30 days after the date of
such termination of employment, and the Executive shall have no right to any
further bonuses under said program. Notwithstanding the preceding, to the extent
required to comply with Section 409A of the Code, such target bonus and any
interest thereon, as described below, shall be paid on the date six months
following the date of Executive’s termination of employment. Interest on such
target bonus shall accrue during the six month period at a reasonable rate to be
determined by Saia.



  (e)   The Executive shall become eligible for payment of the retirement
benefits pursuant to Saia’s nonqualified defined contribution plans, if any.
Payment of benefits under such plans shall be made at the time and in the manner
determined under the applicable plan.



  (f)   During the period of 24 months beginning on the date of the Executive’s
termination of employment, the Executive (and, if applicable under the
applicable program, his spouse) shall remain covered by the employee benefit
plans and programs that covered him immediately prior to his termination of
employment as if he had remained in employment for such period; provided,
however, that there shall be excluded for this purpose (i) any plan or program
providing payment for time not worked (including without limitation holiday,
vacation, and long- and short-term disability), (ii) any perquisite program, and
(iii) except as provided in paragraph 8(g) hereof any equity based or executive
compensation plan. In the event that the Executive’s participation in any such
employee benefit plan or program is barred (other than as provided herein), Saia
shall arrange to provide the Executive with substantially similar benefits. Any
medical insurance coverage for such two-year period pursuant to this subsection
(f) shall become secondary upon the earlier of (i) the date on which the
Executive begins to be covered by comparable medical coverage provided by a new
employer, or (ii) the earliest date upon which the Executive becomes eligible
for Medicare or a comparable Government insurance program. Notwithstanding the
preceding, to the extent required to comply with Section 409A of the Code,
coverage under such employee benefit plans and programs or substantially similar
benefits shall be provided at the Executive’s after-tax expense for the six
month period following the date of Executive’s termination of employment. The
value of the coverage or substantially similar benefits, determined as of
Executive’s termination date, during said six month period and any interest
thereon, as described below, shall be paid on the date six months following the
date of Executive’s termination of employment. Interest on the cost of such
coverage or substantially similar benefits shall accrue during the six month
period at a reasonable rate to be determined by Saia.



  (g)   All outstanding stock options to purchase common stock of Saia held by
the Executive at the time of termination of his employment shall become fully
exercisable upon such termination of employment and the Executive shall have two
years from the date of such termination of employment to exercise any or all of
such outstanding options (but not beyond the term of such option).



  (h)   If any payment or benefit received by or in respect of the Executive
under this Agreement or any other plan, arrangement or agreement with Saia
(determined without regard to any additional payments required under this
subsection (h) and Exhibit A of this Agreement) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code (or any similar tax that
may hereafter be imposed) or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, but excluding any penalties and interest imposed
under Section 409A of the Code, being hereinafter collectively referred to as
the “Excise Tax”), Saia shall pay to the Executive with respect to such Payment
at the time specified in Exhibit A an additional amount (the “Gross-up Payment”)
such that the net amount retained by the Executive from the Payment and the
Gross-up Payment, after reduction for any Excise Tax upon the payment and any
federal, state and local income and employment tax and Excise Tax upon the
Gross-up Payment, shall be equal to the Payment. The calculation and payment of
the Gross-up Payment shall be subject to the provisions of Exhibit A.



  (i)   All payments and benefits set forth in this Section 8 are conditioned
upon Executive’s compliance with his obligations under Sections 11 and 12. In
the event Executive breaches any provision of Section 11 or 12, he shall forfeit
all payments and benefits set forth in this Section 8 and shall forfeit all
unexercised stock options (vested and unvested).



  9.   Entitlement To Other Benefits. Except as provided in this Agreement, this
Agreement shall not be construed as limiting in any way any rights to benefits
that the Executive may have pursuant to any other plan or program of Saia.



  10.   Termination or Resignation Following a Change of Control. In the event
that Executive resigns his employment with Saia and its affiliates or suffers a
“Termination” of such employment within two years after a “Change of Control” of
Saia under the circumstances described and the definitions set forth in
paragraphs 3 and 1 (e) of the Executive Severance Agreement entered into between
Executive and Saia on October      , 2006 (the “Executive Severance Agreement”),
the provisions of which are hereby incorporated by reference, the Executive
shall be entitled to the greater of each benefit described in Section 8 or each
benefit provided for under the Executive Severance Agreement.



  11.   Non-Competition and Non-Solicitation. The Executive acknowledges that in
the course of his employment with Saia and its affiliates he has become, and in
the course of his employment with Saia he will continue to become, familiar with
Saia’s trade secrets and those of Saia’s affiliates and its customers and
suppliers. Executive further acknowledges that his services are of special,
unique and extraordinary value to Saia. Therefore, the Executive agrees that,
during the Restricted Period (as defined below), he shall not, either directly
or indirectly, for himself or on behalf of or in conjunction with any other
person, company, partnership, corporation, business, group, or other entity
(each, a “Person”):



  (a)   perform (as an officer, director, owner, partner, member, joint
venturer, or in a managerial capacity (whether as an employee, independent
contractor, or consultant)), within the Territory, any executive, managerial,
sales, business planning, financial planning, or marketing services that are the
same or substantially similar to the services that he performed for Saia or an
affiliate of Saia at any time during the last twelve (12) months of his
employment for any business engaged in the Restricted Business (as defined
below);



  (b)   directly or indirectly solicit, call upon, divert, or take away, or
attempt to solicit, call upon, divert, or take away, for the purpose of
competing with Saia in the Restricted Business, any customer, supplier, or
trading partner of Saia with or as to whom Executive had any business-related
contact or acquired or had access to any Confidential Information or Trade
Secrets of Saia or an affiliate of Saia at any time during the last twelve (12)
months of his employment;



  (c)   directly or indirectly solicit or attempt to solicit any employees,
agents, or independent contractors of Saia or an affiliate of Saia with whom
Executive had any business-related contact within the last twelve (12) months of
his employment with Saia, without the prior written consent of Saia, in order to
induce them to terminate their employment or to terminate or limit their agency
or independent contractor agreement or relationship with Saia or an affiliate of
Saia.



  (d)   For purposes of Sections 11 and 12 of this Agreement:



  (i)   References to the “Territory” shall mean the territory described in
Exhibit B hereto, which Executive acknowledges and agrees is the territory in
which Saia operates its business. Executive further acknowledges and agrees that
he performs services for Saia, and calls on Saia’s customers, throughout the
entire Territory.



  (ii)   References to the “Restricted Business” shall mean the provision of
regional, interregional and/or national less-than-truckload services. Executive
acknowledges that Saia’s business may change over time and agrees that he will
not unreasonably withhold consent to the modification of this definition
resulting from such change.



  (iii)   References to the “Restricted Period” shall mean the period of time
Executive is employed by Saia or an affiliate of Saia and a period of two years
after the date the Executive ceases to be employed by Saia or an affiliate of
Saia.



  (iv)   Executive agrees to confer in good faith annually with Saia regarding
the definitions contained within this Section and agrees that he shall not be
entitled to any annual increases in pay or benefits until such good faith
conference has concluded and, when appropriate, written modifications are made
to the definitions.



  (e)   The covenants in this Section 11 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. If any provision of this Section 11 relating to the time period,
scope, or geographic areas of the restrictive covenants shall be declared by a
court of competent jurisdiction to exceed the maximum time period, scope, or
geographic area, as applicable, that such court deems reasonable and
enforceable, then this Agreement shall automatically be considered to have been
amended and revised to reflect such determination.



  (f)   All of the covenants in this Section 11 shall be construed as an
agreement independent of any other provisions in this Agreement, and the
existence of any claim or cause of action Executive may have against Saia or an
affiliate, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Saia of such covenants.



  (g)   Executive has carefully read and considered the provisions of this
Section 11 and, having done so, agrees that the restrictive covenants in this
Section 11 impose a fair and reasonable restraint on Executive and are
reasonably required to protect the interests of Saia or its affiliates and its
officers, directors, employees, and stockholders.



  12.   Trade Secrets and Confidential Information. “Confidential Information”
means any data or information (other than Trade Secrets) that is valuable to
Saia or its affiliates (or, if owned by someone else, is valuable to that third
party) and not generally known to the public or to competitors in the industry,
including, but not limited to, any non-public information (regardless of whether
in writing or retained as personal knowledge) pertaining to research and
development; product costs and processes; stockholder information; pricing
costs, or profit factors; quality programs; annual budget and long-range
business plans; marketing plans and methods; contracts and bids; and personnel.
Confidential Information does not include any information that Executive knew or
obtained prior to his employment with Saia or its affiliates or that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right of the person or entity to
which such information pertains. “Trade Secret” means trade secret as defined by
applicable state law. In the absence of such a definition, Trade Secret means
information including, but not limited to, any technical or nontechnical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plan, product plan, list of actual or
potential customers or suppliers or other information similar to any of the
foregoing, which (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.



  (a)   The Executive acknowledges that in the course of his employment with
Saia and its affiliates he has become or will become familiar with Trade Secrets
and Confidential Information of Saia, its affiliates, and their respective
customers and suppliers. Accordingly, he is willing to enter into the covenants
contained in Sections 11 and 12 of this Agreement in order to provide Saia with
what he considers to be reasonable protection for its interests.



  (b)   Executive hereby agrees that, during the Restricted Period, he will hold
in confidence all Confidential Information that came into his knowledge during
his employment with Saia and its affiliates and will not disclose, publish, or
make use of such Confidential Information without the prior written consent of
Saia. In the event that the Executive is requested or required (by oral question
or request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information or Trade Secrets, the Executive shall notify Saia
promptly of the request or requirement so that Saia may seek an appropriate
protective order or waive compliance with the provisions of this Section 12. If,
in the absence of a protective order or the receipt of a waiver hereunder, the
Executive is, on the advice of counsel, compelled to disclose any Confidential
Information or Trade Secrets to any tribunal or else stand liable for contempt,
the Executive may disclose the Confidential Information or Trade Secrets to the
tribunal; provided, that the Executive shall first use his best efforts to
obtain, at the request of and at the cost of Saia, an order or other assurance
that confidential treatment shall be accorded to such portion of the
Confidential Information or Trade Secrets required to be disclosed as Saia shall
designate. This Section 12 shall not prevent Executive from using any of the
Confidential Information or Trade Secrets in connection with his employment with
Saia or any of its affiliates. Executive further agrees to deliver promptly to
Saia, at the request and option of Saia, all tangible embodiments (and all
copies) of the Confidential Information and Trade Secrets which are in his
possession or under his control.



  (c)   Executive hereby agrees to hold in confidence all Trade Secrets that
came into his knowledge during his employment by Saia or its affiliates and
shall not disclose, publish, or make use of at any time after the date hereof
such Trade Secrets without the prior written consent of Saia for as long as the
information remains a Trade Secret.



  (d)   The parties agree that the restrictions stated in this Section 12 are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable state law. Nothing in this Agreement
is intended to or shall be interpreted as diminishing or otherwise limiting
Saia’s rights under applicable state law to protect its trade secrets and
confidential information.



  13.   Use of Information of Prior Employers. During the term of this
Agreement, the Executive will not improperly use or disclose any Confidential
Information or Trade Secrets, if any, of any former employers or any other
person to whom the Executive has an obligation of confidentiality, and will not
bring onto the premises of Saia or any of its affiliates any unpublished
documents or any property belonging to any former employer or any other person
to whom the Executive has an obligation of confidentiality unless consented to
in writing by the former employer or person.



  14.   Remedy for Breach. The Executive acknowledges and agrees that in the
event of a breach by the Executive of any of the provisions of Sections 11, 12
or 13 monetary damages shall not constitute a sufficient remedy. Consequently,
in the event of any such breach, Saia and/or its respective successors or
assigns may, in addition to all other rights and remedies existing in their
favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages.



  15.   Enforcement. If the final judgment of a court of competent jurisdiction
declares that any term or provision of Sections 11, 12, 13 or 14 is invalid or
unenforceable, each of the Executive and Saia agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
the terms provided herein shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.



  16.   Acknowledgment. The Executive acknowledges and agrees that (i) the
restrictions contained in Sections 11, 12, 13, 14 or 15 are reasonable in all
respects (including, without limitation, with respect to subject matter, time
period and geographical area) and are necessary to protect Saia’s interest in,
and value of, its business (including, without limitation, the goodwill inherent
therein) and (ii) Executive is responsible for the creation of such value.



  17.   Arbitration.



  (a)   Arbitration of Disputes. Except for an action for specific performance
or injunctive relief as contemplated by Section 14 and except for a claim
asserted with respect to an employee benefit plan governed by the Employee
Retirement Income Security Act of 1974, any dispute between the parties hereto
arising out of, in connection with, or relating to this Agreement, the breach
thereof, or Executive’s employment or termination of employment with Saia shall
be settled by binding arbitration in Atlanta, Georgia, in accordance with the
rules then in effect of the American Arbitration Association (“AAA”).
Arbitration shall be the exclusive remedy for any such dispute except only as to
failure to abide by an arbitration award rendered hereunder. Regardless of
whether or not both parties hereto participate in the arbitration proceeding,
any arbitration award rendered hereunder shall be final and binding on each
party hereto and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. The party seeking arbitration shall notify the
other party in writing and request the AAA to submit a list of 5 or 7 potential
arbitrators. In the event the parties do not agree upon an arbitrator, each
party shall, in turn, strike one arbitrator from the list, Saia having the first
strike, until only one arbitrator remains, who shall arbitrate the dispute. The
parties shall have the opportunity to conduct reasonable discovery as determined
by the arbitrator, and the arbitration hearing shall be conducted within 30 to
60 days of the selection of an arbitrator or at the earliest date thereafter
that the arbitrator is available or as otherwise set by the arbitrator.



  (b)   Indemnification. If arbitration occurs as provided for herein and the
Executive is awarded more than Saia has asserted is due him or otherwise
substantially prevails therein, Saia shall reimburse the Executive for his
reasonable attorneys’ fees, costs and disbursements incurred in such arbitration
and hereby agrees to pay interest on any money award obtained by the Executive
from the date payment should have been made until the date payment is made,
calculated at the prime interest rate of Bank of America, N.A., Atlanta, Georgia
in effect from time to time from the date that payment(s) to him should have
been made under this Agreement. If the Executive enforces the arbitration award
in court, Saia shall reimburse the Executive for his reasonable attorneys’ fees,
costs and disbursements incurred in such enforcement.



  18.   Indemnification under Charter and Bylaws. Saia shall provide the
Executive with rights to indemnification by Saia that are no less favorable to
the Executive than those set forth in Saia’s governing documents as in effect as
of the Effective Date.



  19.   Successors. This Agreement shall be binding upon and inure to the
benefit of the Executive and his estate and Saia and any successor or assign of
Saia, but neither this Agreement nor any rights arising hereunder may be
assigned or pledged by the Executive.



  20.   Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



  21.   409A Compliance. This Agreement is intended to be compliant with
Section 409A of the Code. Any provision that would cause the Agreement to
violate Section 409A of the Code shall be ineffective. Notwithstanding the
preceding, Executive is advised to consult his personal tax counsel to determine
the tax consequences of any payments hereunder and Executive shall, except as
provided in Section 8(h), be liable for any taxes, penalties and/or interest
assessed with respect to any payments hereunder.



  22.   Survival. The parties agree that the obligations contained in this
Agreement which by their terms survive the expiration, termination or
cancellation of this Agreement shall survive any expiration, termination or
cancellation of this Agreement and continue to be enforceable.



  23.   Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be deemed sufficiently given if
delivered by hand or mailed by registered mail, return receipt requested, to his
residence in the case of the Executive and to its principal executive offices in
the case of Saia. Either party may by giving written notice to the other party
in accordance with this Section 22 change the address at which it is to receive
notices hereunder.



  24.   Controlling Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware, not including
the choice-of-law rules thereof.



  25.   Changes to Agreement. This Agreement may not be changed orally but only
in a writing, signed by the party against whom enforcement is sought.



  26.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the

24th of October, 2006.

         
EXECUTIVE
/s/ Richard D. O’Dell
  SAIA, INC.  
/s/ Herbert A. Trucksess
 
       
Richard D. O’Dell
  By:
ATTEST   Herbert A. Trucksess
Chairman and CEO


 
       
 
      /s/ James A. Darby
 
       
 
  By:   James A. Darby

Secretary

1

Exhibit A

Gross-Up Payments

The following provisions shall be applicable with respect to the Gross-Up
Payments described in Section 8 (h) of this Agreement.

(a) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax, (i) all of the Payments
received or to be received shall be treated as “parachute payments” within the
meaning of Section 280G(b) (2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b) (1) of the Code shall be treated as
subject to the Excise Tax unless, in the opinion of tax counsel selected by
Saia, the Payments (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b) (4) (A) of the Code, or excess parachute
payments (as determined after application of Section 280G(b) (4) (B) of the
Code), and (ii) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by independent auditors selected by Saia in
accordance with the principles of Sections 280G(d) (3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay Federal income taxes at the highest marginal rate of Federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation to
which such payment could be subject based upon the state and locality of the
Executive’s residence or employment, net of the maximum reduction in Federal
income taxes which could be obtained from deduction of such state and local
taxes. In addition, for purposes of determining the amount of the Gross-Up
Payment, Saia shall make a determination of the amount of any employment taxes
required to be paid on the Gross-Up Payment. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including by reason of any payments the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), Saia
shall make an additional gross-up payment in respect of such excess (plus any
interest, penalties or additions payable with respect to such excess) on the
date which is four years after the date of the Payment. Notwithstanding the
foregoing, Saia shall withhold from any payment due to the Executive the amount
required by law to be so withheld under Federal, state or local wage or
employment tax withholding requirements or otherwise (including without
limitation Section 4999 of the Code), and shall pay over to the appropriate
government authorities the amount so withheld.

(b) The Gross-Up Payment with respect to a Payment shall be paid not later than
the thirtieth day following the date of the Payment or, in the event the Change
in Control does not constitute a change in control within the meaning of
Section 409A of the Code, on the date six months following the date of
Executive’s termination of employment. If the amount of such Gross-Up Payment or
portion thereof cannot be finally determined on or before such day, Saia shall
pay to the Executive on such date an estimate, as determined in good faith by
Saia, of the amount of such Gross-Up payments and shall pay the remainder of
such payments (together with interest at the Federal short-term rate provided in
Section 1274(d)(1)(C)(i) of the Code) on the date which is four years after the
date of the Payment. At the time that payments are made under Section 8(h) and
this Exhibit A, Saia shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations, including, without limitation, any opinions or other
advice Saia has received from outside counsel, auditors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).

2

Exhibit B

Territory

Washington, Oregon, Idaho, California, Arizona, Nevada, Utah, Colorado, New
Mexico, Texas,
Oklahoma, Kansas, Nebraska, South Dakota, North Dakota, Minnesota, Iowa,
Illinois, Wisconsin,
Missouri, Arkansas, Louisiana, Mississippi, Tennessee, Alabama, Florida,
Georgia, South Carolina,
North Carolina, Virginia

3